Citation Nr: 0704856	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-28 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left hip, status post total hip 
replacement.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left hand disorder, as a result 
of treatment received from a Department of Veterans Affairs 
medical facility.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for sleep apnea, claimed as a sleeping sickness, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for DJD of 
the left hip, status post total hip replacement, entitlement 
to 38 U.S.C.A. § 1151 compensation for a left hand disorder 
and the petition to reopen a claim for sleep apnea, claimed 
as a sleeping sickness.


The petition to reopen a claim for service connection for 
sleep apnea, claimed as a sleeping sickness is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of DJD of the left 
hip.

2.  There is no medical evidence relating the veteran's left 
hip DJD to any event or injury in service or any applicable 
presumptive period thereafter.

3.  There is no medical evidence showing that the veteran has 
a current left hand disability as a proximate result of 
medical care furnished by VA, regardless of carelessness, 
negligence, lack of proper skill, error in judgment, or an 
event not reasonably foreseeable in the furnishing of such 
care.
CONCLUSIONS OF LAW

1.  The veteran's DJD of the left hip, status post total hip 
replacement, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Compensation under 38 U.S.C.A. § 1151 for a left hand 
disorder, claimed to result from treatment received at a VA 
medical facility in Cleveland, Ohio, is not warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's VA treatment records indicate that the veteran 
has severe DJD of the left hip, which resulted in a total hip 
replacement surgery in February 2003.  The Board is satisfied 
with the evidence of a current disability.

The evidence does not show, however, that the DJD was 
incurred or aggravated by service.  The veteran's service 
medical records do not show complaints or treatment for the 
left hip.  While the veteran's separation from service 
physical examination is not of record, a March 1955 transfer 
physical examination is of record.  This report indicates 
that the veteran has no musculoskeletal disorders and has had 
no treatment or complaints during his time in service.  The 
veteran has not alleged a specific event that might have 
caused the disease.  The first manifestation of DJD on the 
record is the treatment note indicating the total hip 
replacement in February 2003.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is simply no evidence of incurrence, and the 
Board must find that the preponderance of the evidence is 
against a finding of inservice incurrence of DJD of the left 
hip.  The claim must fail.  See Hickman, supra.  

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis (DJD) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed, the veteran's service medical records 
contain no mention of a left hip disorder and there is no 
evidence of the disease developing within one year of 
service.  The presumption is not for application. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
service connection for DJD of the left hip, status post total 
hip replacement.  See Gilbert, 1 Vet. App. at 53.

II. § 1151 Compensation

The provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 
state that where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from fault or negligence on the part of VA in the provision 
of VA hospitalization, medical examination, or treatment.  
This final requirement is to distinguish disabilities from 
those that are a "necessary consequence" of intended 
treatment.  See 38 U.S.C.A. § 1151 (West Supp. 2005) (a 
showing of fault or negligence is necessary for recovery of 
claims filed on or after October 1, 1997); see also 38 C.F.R. 
§ 3.358(c)(3).  

The preponderance of the evidence is against this claim.  The 
first required element of entitlement to § 1151 compensation, 
VA medical treatment, is shown.  The veteran was admitted to 
the Cleveland, Ohio VA Medical Center in March 2003.  While 
admitted, two intravenous shunts were placed into the 
veteran's left hand and wrist.  This is the event complained 
of by the veteran and the Board is satisfied by the evidence 
of VA medical treatment.  

There is no competent evidence of additional disability.  The 
veteran continued to seek treatment from VA.  In a July 2003 
VA treatment note, the veteran complained of left hand pain 
and swelling.  On examination, no evidence of trauma was 
found.  The diagnosis was arthritis with a history of gout 
and renal failure.  There is no evidence on this record that 
the veteran has a disorder attributable to or aggravated by 
his VA treatment.  The claim must be denied.  See 38 C.F.R. 
§ 3.358(c)(3).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to § 1151 compensation for a left hand disorder.  
See Gilbert, 1 Vet. App. at 53.



III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, 
letters dated in May 2003 and September 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The May 2003 and 
September 2003 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection and § 1151 compensation, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  

In the written presentation to the Board, the veteran's 
representative argues that VA failed in its duty to assist by 
not obtaining quality assurance records from the VA Medical 
Center.  VA's medical quality-assurance program consists of 
systemic health care reviews carried out by or for VA for the 
purpose of improving the quality of medical care or improving 
the utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500- 
17511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
veteran's representative has not presented any convincing 
argument as to how quality assurance reports would be 
relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed on the claim 
for service connection because there has been no 
identification of an inservice event which might have lead to 
the incurrence of DJD.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the veteran's 
claim since it could not provide evidence of a past event.

The Board concludes an examination is not needed on the 
§ 1151 claim because the evidence indicates that the 
veteran's left hand disorder is arthritis with gout and renal 
failure, which are totally unrelated to the veteran's VA 
medical treatment.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The rule of McLendon, 
supra, does not require an examination, where, as here, the 
veteran has been examined by competent medical personnel and 
there is no indication that the veteran has a left hand 
disorder related to VA medical treatment.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for DJD of the left hip, 
status post total hip replacement, is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left hand disorder, as a result of 
treatment received from a Department of Veterans Affairs 
medical facility, is denied.


REMAND

The Board must remand the issue of service connection for 
sleep apnea, claimed as a sleeping sickness, for Veterans 
Claims Assistance Act (VCAA) compliance.  The veteran's claim 
for service connection was previously denied by the Board in 
April 1991.  On bringing his petition to reopen, the veteran 
was provided notice of the general requirements to reopen a 
claim, but not the specific grounds of the previous denial, 
as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board remands the sleep apnea, claimed as a sleeping 
sickness, claim for Kent compliant VCAA notice.


Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), with respect to the claim.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

2. Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


